                                                                          cl-Enrs OFFICEU.
                                                                                         S,DSSI cour
                                                                                  AT ROANOKE,VA
                                                                                       FILED

                                                                                 JLN 23 2219
                      IN THE UNITED SYATESDISTRICT COURY                        JULI
                                                                                   A .         . ' RK
                      FO R TH E W ESTER N DISTRICT OF W R G INIA               sY;
                                  R OA NO K E D IW SIO N


TO RR EY LA VELL W A SH ING TO N,                CivilA ction N o.7:19-cv-00350
      Plaintiff,
                                                 G M O RAN DUM O PIM ON          I


                                                 By: M ichaelF.U rbanski
A.DAW D ROBINSON,etaI.,                          ChiefUnited StatesbistrictJudge
       D efendants,

       Plaintiff,proceeding pro .K,filed acivilrightscomplaint,pursuantto42 U.S.C.51983.

ByorderentereàM ay3,2019,thecourtdirectedplaintifftosubmitwithintwentydaysfrom the
dateofthe orderan inm ateaccountform,andacertiâed copy ofplaintiff'strustfund account

statem entforthe six-m onth period im m ediately preceding the filing ofthe com plaint,obtained

from the appropriateprison officialofeach prison atwhich plaintiffis orwasconfined during

thàtsix-m onth period. Plaintiffwasadvised thata failureto com ply w ould resultin dism issalof

thisactionwithoutprejudice.
       M orethan twenty days haveelapsed,and plaintiffhasfailed to com ply w ith the described

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from the active docketofthe court. Plaintiffm ay refle the claim sin a separate action once

plaintiffisprepared to com ply w ith the noted conditions.

       The Clerk shallsend a copy ofthism em orandum opinion and accom panying orderto

plaintiff.

       ENTER:This%           dayof      ,2019.
                                                              'ew
                                                             z

                                                     /+/ 'zzzl        ,,# e*             o'i
                                                     ChiefU ' d StatesD istrictJudge
